NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           MAR 23 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

HECTOR VARGAS CORONA,                            No. 08-71659

               Petitioner,                       Agency No. A077-819-859

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011**

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Hector Vargas-Corona, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo claims of ineffective assistance of counsel, for

substantial evidence findings of fact regarding counsel’s performance, and for

abuse of discretion the denial of a motion to reopen. Lin v. Ashcroft, 377 F.3d
1014, 1023-24 (9th Cir. 2004). We deny the petition for review.

         The BIA did not abuse its discretion in denying Vargas Corona’s motion on

the ground that Vargas Corona did not establish ineffective assistance by his

former attorneys where the record does not compel the conclusion that Vargas

Corona’s former attorneys were aware his mother would pass away during the

course of his removal proceedings. See Lin, 377 F.3d at 1023 (petitioner must

establish that counsel’s performance prevented him from reasonably presenting his

case).

         PETITION FOR REVIEW DENIED.




                                          2                                     08-71659